Case 1:18-cv-24532-MGC Document 15 Entered on FLSD Docket 11/20/2018 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 18-cv-24532-MGC

  JOSE ANTONIO GOVANTES, and all others
  Similarly situated under 29 U.S.C. 216(b),

         Plaintiff,
  v.
  UNLIMITED HEIGHTS SCAFFOLD
  SERVICES, LLC,
  RICARDO MARTINEZ
  JANETTE MARTINEZ,

        Defendants.
  _________________________________/
                        DEFENDANT’S RESPONSE IN OPPOSITION
                         TO PLAINTIFF’S STATEMENT OF CLAIM

         Defendants, UNLIMITED HEIGHTS SCAFFOLD SERVICES, LLC, RICARDO

  MARTINEZ, and JANETTE MARTINEZ (collectively referred to hereinafter as

  “Defendants”) by and though undersigned counsel and pursuant to this Honorable Court’s

  Order, [D.E. 8], hereby file their Response in Opposition to Plaintiff’s Statement of Claim, as

  follows:

         On November 5, 2018, Plaintiff filed his Statement of Claim. D.E. 9. Plaintiff alleges

  that he worked as an employee of Unlimited Heights Scaffold Services, LLC, during the

  Relevant Time Period from October 29, 2015 through October 29, 2018, for a total 156 weeks.

  Id. Plaintiff claims to have worked alternating weeks consisting of fifty (50) hours one week

  and fifty-seven (57) hours the next week, respectively, at an hourly rate of $16.00. Id. Plaintiff

  alleges that he is owed ten (10) hours of overtime wages at time-and-one-half his regular

  hourly rate for the first alternating week of each pay period. Plaintiff also alleges he is owed

  seven (7) hours overtime wages at half-time his regular hourly rate for the second alternating
Case 1:18-cv-24532-MGC Document 15 Entered on FLSD Docket 11/20/2018 Page 2 of 4



  week of each pay period, for a period of one hundred fifty-six (156) weeks. Id. In total,

  Plaintiff seeks $75,776.00 in damages, exclusive of attorney’s fees and costs.

           Defendants dispute that Plaintiff performed any work for Defendants in 2015 and

  accordingly deny that any overtime violations alleged within Plaintiff’s Complaint and

  Statement of Claim ever occurred during that time period.1 D.E. 1; D.E. 9. Plaintiff began

  performing work for Defendants in February 2016 and worked through July 1, 2016, when

  he was terminated from the job. Plaintiff was then rehired by Defendants on July 11, 2016,

  and worked from July 11, 2016, through October 21, 2016.2 On October 21, 2016, Plaintiff

  resigned from his employment with Defendants. Plaintiff did not work for Defendants from

  October 21, 2016, until he re-commenced his employment with Defendants on January 23,

  2017. In 2016, Plaintiff could only ever prove that he is owed compensation for thirty (35)

  weeks in 2016.

           Documents produced by Plaintiff himself to Defendants indicate that his hourly rate

  was not $16.00 per hour for all periods of employment. Plaintiff’s regular hourly rate of pay

  was $11.00 per hour from February 2016 through September 2016, $12.00 per hour from

  August 2016 through January 2017, $13.00 per hour beginning February 2017, $14.00 per

  hour from March 2017 through September 2017, $15.00 per hour from October 2017 through

  April 2018, and finally, $16.00 per hour thereafter from May 2018 through October 2018.

            These same documents produced by Plaintiff fail to corroborate the Statement of

  Claim in any conceivable way. For instance, Plaintiff’s Statement of Claim states that he was



  1
    Plaintiff was not even hired by Defendants until February 2016. Accordingly, Plaintiff is
  seeking over four (4) months of wages for this time period in which he never even worked.
  2
      Plaintiff is not owed any compensation whatsoever from July 1, 2016, through July 10, 2016.

                                                  2
Case 1:18-cv-24532-MGC Document 15 Entered on FLSD Docket 11/20/2018 Page 3 of 4



  consistently paid at least ten (10) hours at his overtime hourly rate, during each second

  alternating week. D. E. 1, D.E. 9. In fact, while documents produced by Plaintiff himself show

  that Defendants paid Plaintiff for hours worked in excess of forty (40) at his overtime hourly

  rate, none of the pay periods indicate that Defendants paid Plaintiff ten (10) hours at his

  overtime hourly rate because Plaintiff never worked ten (10) hours of overtime.

         Finally, based on information and belief and other documents currently in Defendants’

  possession, Plaintiff’s Statement of Claim misrepresents the hours he worked while he was

  employed by the Defendants. Defendants deny that Plaintiff was not properly paid for the

  hours that he worked in excess of forty (40) hours per week in 2016, 2017 and 2018.

  Accordingly, Defendants deny that Plaintiff is owed $75,776.00, attorney’s fees, costs, or any

  compensation whatsoever. Defendants intend to demonstrate that Plaintiff’s Complaint is

  riddled with inaccurate statements, inconsistencies, and misrepresentations regarding the

  hours Plaintiff worked while he was employed by Defendants.

         Defendants, UNLIMITED HEIGHTS SCAFFOLD SERVICES, LLC, RICARDO

  MARTINEZ, and JANETTE MARTINEZ, respectfully reserve the right to amend and/or

  provide further documents to Plaintiff as they become available and/or necessary during the

  course of litigation.

         Dated this 20th day of November 20, 2018.




                                                3
Case 1:18-cv-24532-MGC Document 15 Entered on FLSD Docket 11/20/2018 Page 4 of 4



                                                Respectfully Submitted,

                                                USA EMPLOYMENT LAWYERS
                                                JORDAN RICHARDS, PLLC
                                                805 E. Broward Blvd. Suite 301
                                                Fort Lauderdale, Florida 33301
                                                Counsel for Defendants

                                                By: /s/ Melissa Scott
                                                MELISSA SCOTT, ESQUIRE
                                                Florida Bar No. 1010123
                                                JORDAN RICHARDS, ESQUIRE
                                                Florida Bar No. 108372
                                                jordan@jordanrichardspllc.com
                                                melissa@jordanrichardspllc.com
                                                jake@jordanrichardspllc.com
                                                livia@jordanrichardspllc.com

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing motion was filed and served on all

  parties listed below via CM/ECF on November 20, 2018.

                                                By: /s/ Melissa Scott
                                                MELISSA SCOTT, ESQUIRE
                                                Florida Bar No. 1010123

                                    SERVICE LIST:


  J.H. ZIDELL, ESQUIRE
  Florida Bar No. 0010121
  zabogado@aol.com
  NEIL TOBAK, ESQUIRE
  Florida Bar No. 93940
  Ntobak.zidellpa@gmail.com
  RIVKAH F. JAFF, ESQUIRE
  Florida Bar No. 107511
  Rivkah.jaff@gmail.com
  J. H. ZIDELL, P.A.
  300-71st Street, Suite 605
  Miami Beach, Florida 33141
  Tel: (305) 865-6766
  Counsel for Plaintiff




                                            4
